DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed recently has been entered.
Response to Amendment
The amended regarding the multiple operations including “orientation and sound signals to be monitored” have been considered and rejected over new ground of rejections. 
Allowable Subject Matter
Claim (s) 21 is allowed.
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-4, 8, 10-13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9,883,301 B2) and Benway et al. (US 2017/0061950 A1).

Claim 1, the prior art as in  A device, comprising: memory; and at least one processor configured to: operate the device according to a first mode, monitor one or more operating conditions of the device, wherein the one or more operating conditions include one or more of: an orientation of the device, sound signals received by the device, or communications between the device and a computing device that is separate from the device (fig.1; abstract; col.3 line 35-50; col.5 line 10-20; col.6 line 5-25), determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, and responsive to the determining that at least one of the one or more combination of the various input sensors to prevent false triggering).  

	But the art never specify of the device as being a medical device herein mentioned, but having a medical device for used is noted in Benway (par [27, 31]). Thus, one of the ordinary skills in the art could have modified such device for replacing with a medical device for allowing such device to monitor a patient’s medical condition. 

	Furthermore, the prior art as in Gan et al. never specify of the operation condition as being at least orientation of the medical 

	But the art overall disclose of various input sensors as combined to be used for preventing false triggering and also include orientation sensors as noted (Gan-col.8 line 35-45), thus, one of the ordinary skills in the art could have varied the various input sensor as mentioned by adding such specific least orientation of the medical device and the sound signals received by the medical device are monitored to be combined for achieving the same expected result as to prevent false triggering accordingly. 



2. (Original) The medical device of 1, wherein to determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: 

3. (Previously Presented) The medical device of claim 1, wherein to determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: determine that the sound signals received by the medical device include a voice of a person (Gan-col.12 line 28-40).  

4. (Original) The medical device of claim 1, wherein to determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: determine that the computing device is communicatively coupled to the medical device (this aspect related to communicatively is not given weight since it was optional).

8. (Original) The medical device of claim 1, wherein responsive to the determining that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: generate information for providing at least one of a visual indication or an audible indication that the medical device is operating according to the second mode (Gan-col.7 line 45-col.8 line 10).    

10. (Original) The medical device of claim 8, wherein the medical device comprises stimulation electronics configured to apply stimulation signals to a recipient of the medical device, and wherein the at least one processor is further configured to control the stimulation electronics to generate the audible indication (Gan-col.7 line 45-col.8 line 10).    


combination of the various input sensors to prevent false triggering).  


.  
	But the art overall disclose of various input sensors as combined to be used for preventing false triggering and also include orientation sensors as noted (Gan-col.8 line 35-45), thus, one of the ordinary skills in the art could have varied the various input sensor as mentioned by adding such specific least orientation of the medical device and the sound signals received by the medical device are monitored to be combined for achieving the same expected result as to prevent false triggering accordingly. 

12. (Original) The method of claim 11, wherein determining that at least one of the one or more operating conditions satisfy one or more 

13. (Previously Presented) The method of claim 11, wherein determining that at least one of the one or more operating conditions satisfy one or more threshold conditions comprises: determining that the sound signals received by the medical device include characteristics that correspond to a recipient of the medical device (Gan-col.12 line 28-40).  

15. (Previously Presented) The method of claim 11, further comprising- obtaining from a recipient of the medical device or other person confirmation before configuring the medical device to operate according to the second mode (Gan-col.12 line 50-55).  

18. (Previously Presented) The method of claim 11, further comprising- using the first mode while a recipient of the medical device is asleep 

19. (Original) The method of claim 11, further comprising: applying, with the medical device, stimulation signals to a recipient of the medical device (Gan-col.7 line 45-col.8 line 10).  

20. (Previously Presented) The method of claim 19, further comprising: adjusting power consumed by generation of the stimulation signals based on an operating mode of the medical device (Gan-col.7 line 45-65).  


Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9,883,301 B2) and Benway et al. (US 2017/0061950 A1) and Priyantha et al. (US 2015/0326985 A1).



But the general concept of implementing such one or more threshold conditions are set based on historical information regarding operation of the device in one or more modes is recorded in Priyantha (par [13]). Thus, one of the ordinary skills in the art could have modified the art by adding such threshold conditions are set based on historical information so as to determined the preset condition based on observable patterns. 

Claim (s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9,883,301 B2) and Benway et al. (US 2017/0061950 A1) and Zhang (US 2016/0161985 A1).



	But the overall concept of implementing such processor is configured to: determine a time period that the device has been operating in one or more modes; and adjust one or more threshold conditions for operating in one or more other modes based on the time period is noted (par [35, 40]). Thus, one of the ordinary skills in the art could have modified the art by adding the medical device such processor is configured to: determine a time period that the device has been operating in one or more modes; and adjust one or more threshold conditions for operating in one or more other modes based on the time period for the prolongation of battery life. 


Claim 17, the method of claim 11, but he art never specify as further comprising: reconfiguring the medical device to operate according to the first mode, wherein one or more threshold conditions for reconfiguring the medical device to operate according to the first mode are based on a time period since the medical device was configured to operate according to the second mode.  


	But the overall concept of implementing such processor is configured to: reconfiguring the device to operate according to the first mode, wherein one or more threshold conditions for reconfiguring the medical device to operate according to the first mode are based on a time period since the device was configured to operate according to the second mode is noted (par [35, 40]). Thus, one of the ordinary skills in the art could have modified the art by adding the medical device such reconfiguring the device to operate according to the first mode, . 

Claim (s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9,883,301 B2) and Benway et al. (US 2017/0061950 A1) and Ruy et al. (US 10,540,013 B2).

16. (Original) The method of claim 11, but the art lacked none of such wherein the medical device is a prosthesis.  

	But Ryu et al. disclose of such prosthesis medical device (col.6 line 30-45; fig.1). thus, one of the ordinary skills in the art could have modified the art by adding such prosthesis medical device for reducing power associated for the device for the impaired individual. 

(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9,883,301 B2) and Benway et al. (US 2017/0061950 A1) and Solum (US 2015/0036853 A1).

Claim 9, the medical device of claim 8, but the art never mentioned of separate device including wherein the at least one processor is further configured to: communicate the information to a separate device, wherein the separate device is configured to display the visual indication or provide the audible indication.  

	But the general concept of separate device including wherein the at least one processor is further configured to: communicate the information to a separate device, wherein the separate device is configured to display the visual indication or provide the audible indication is noted (fig.1; par [9]). Thus, one of the ordinary skills in the art could have modified the device with such separate device including to display the visual indication or provide the audible 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DISLER PAUL/Primary Examiner, Art Unit 2654